DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 16-29, drawn to a process for producing tyres.
Group II, claim(s) 30-38, drawn to a set of tyres for wheels of vehicles.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant must select a SINGLE species from each of the following groups of species (necessitating a selection of 1 species in total – 1 species from Group A):

Species A1 – wherein the respective numbers nx determined for each value of the inner circumferential extension of the set of tyres are determined further as a function of a free arc, wherein the free arc is a circumferential length of an overall portion of the inner circumferential extension left free of the noise-reducing elements of the circumferential sequence applied.

Species A2 – wherein the respective numbers nx determined for each value of the inner circumferential extension of the set of tyres are determined further as a function of a mean interval between the noise-reducing elements, wherein the mean interval is a mean distance between the noise-reducing elements of the circumferential sequence applied.

Species A3 – wherein the respective numbers nx are determined, for each value of the inner circumferential extension of the set of tyres, using the formula: 
    PNG
    media_image1.png
    82
    283
    media_image1.png
    Greyscale
 
wherein C is the value of the inner circumferential extension and A is a mean distance between the noise-reducing elements.

Currently, the following claim(s) are generic:  claims 16 and 30. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II, as well as Species A1-A3, lack unity of invention because even though the inventions of these groups require the technical feature of “arranging a plurality N of sets of noise-reducing elements, wherein all the noise-reducing elements belonging to each set have a respective substantially equal dimension Lx, with x ranging from 1 to N, the respective dimension Lx of the noise- reducing elements of each set differs from the respective dimension Lx of the noise-reducing elements of the other N-I sets, and the plurality N of sets comprises no more than four sets; feeding in succession a set of tyres for wheels of vehicles, wherein each tyre has a respective inner circumferential extension, and the set of tyres has different values of the inner circumferential extension; for each one of the inner circumferential extension values, determining a respective number nx of noise-reducing elements for each set of noise-reducing elements, with x ranging from 1 to N, as a function of the value of the inner circumferential extension, wherein for at least one value of the inner circumferential extension of the set of tyres, at least two respective numbers nx differ from 0; and for each tyre of the set of tyres, collecting from each set of noise-reducing elements the respective number nx of noise-reducing elements determined for the value of the inner circumferential extension of each tyre and applying the collected noise- 3Application No.: 16/630,701 Attorney Docket No. 07040.0663-00reducing elements in a circumferential sequence along an inner surface of each tyre, with the respective dimension Lx oriented circumferentially”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yukawa (EP 2017092) (of record) and Tanno (US 2016/0297260).  
Yukawa discloses a process for producing tyres, comprising: arranging a plurality N of sets of noise-reducing elements, wherein all the noise-reducing elements belonging to each set have a respective substantially equal dimension Lx ([0015]), with x ranging from 1 to N, the respective dimension Lx of the noise-reducing elements of each set differs from the respective dimension Lx of the noise-reducing elements of the other N-I sets ([0034]-[0035]); feeding in succession a set of tyres for wheels of vehicles, wherein each tyre has a respective inner circumferential extension, and the set of tyres has different values of the inner circumferential extension; for each one of the inner circumferential extension values, determining a respective number nx of noise-reducing elements for each set of noise-reducing elements, with x ranging from 1 to N, as a function of the value of the inner circumferential extension, wherein for at least one value of the inner circumferential extension of the set of tyres, at least two respective numbers nx differ from 0 (Fig. 3) ([0013], [0035], [0041]); and for each tyre of the set of tyres, collecting from each set of noise-reducing elements the respective number nx of noise-reducing elements determined for the value of the inner circumferential extension of each tyre and applying the collected noise-reducing elements in a circumferential sequence along an inner surface of each tyre, with the respective dimension Lx oriented circumferentially (Fig. 3). 
While Yukawa does not explicitly disclose the value for the plurality N of sets comprising no more than four sets, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said value. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Moreover, Tanno teaches  arranging a plurality N of sets of noise-reducing elements (Fig. 7: 6), wherein all the noise-reducing elements belonging to each set have a respective substantially equal dimension Lx (Fig. 7), with x ranging from 1 to N, the respective dimension Lx of the noise-reducing elements of each set differs from the respective dimension Lx of the noise- reducing elements of the other N-I sets (Fig. 7), and the plurality N of sets comprises no more than four sets (Fig. 7: each set has one, thereby no more than four). The sound-absorbing member (Fig. 7: 6) is arranged intermittently along the tire circumferential direction and the missing sections (Fig. 7: 6A) of the sound-absorbing member are each arranged at positions corresponding to the splice portions (Fig. 7: 11A, 14A) of the carcass layer (Fig. 7: 11) and the inner liner layer (Fig. 7: 14) ([0032]). In other words, the sound-absorbing member is arranged so as to not overlap the splice portions ([0032]). In this manner, there is an absence of adhesion peeling of the sound-absorbing member and excellent adhesion peeling resistance (Table 1: Working Example 3 for Fig. 7). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yukawa in order to provide that the plurality N of sets comprising no more than four sets positioned to avoid carcass and inner liner splices so as to provide an absence of adhesion peeling of the sound-absorbing member and excellent adhesion peeling resistance, as taught by Tanno. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749